NO. 12-15-00116-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

FERNANDO ROMO ORTA,                              §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Fernando Romo Orta appeals his conviction for indecency with a child. He raises one
issue relating to the imposition of court costs. We affirm.


                                          BACKGROUND
       Appellant was charged by indictment for the felony offense of indecency with a child.
Pursuant to a plea agreement, Appellant pleaded “guilty” to the offense and was placed on
deferred adjudication community supervision for a period of ten years. Thereafter, the State filed
an application to proceed to final adjudication in which it alleged seven violations of the terms of
Appellant’s conditions of community supervision.
       Appellant refused to make any statements regarding the allegations contained in the
State’s application. The trial court granted the State’s application, found Appellant guilty of the
offense, and assessed punishment at ten years of imprisonment, “along with any unpaid court
costs.” This appeal followed.


                                          COURT COSTS
       In his sole issue, Appellant contends the trial court erred by ordering funds to be withheld
from his inmate trust account in an amount not supported by a proper bill of costs. At the time
Appellant filed his brief, a bill of costs was not included in the record. Thereafter, the record
was supplemented with a bill of costs. See TEX. R. APP. P. 34.5(c)(1).
         The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). When the imposition of court costs is
challenged on appeal, we review the assessment of costs to determine if there is a basis for the
cost, not to determine if there is sufficient evidence offered at trial to prove each cost. Id.
         A bill of costs is not required to sustain statutorily authorized and assessed court costs,
but it is the most expedient, and therefore, preferable method. See id. at 396. If a bill of costs is
omitted, one can be prepared and presented to the appellate court in a supplemental clerk’s
record. See id. at 392.
         The judgment adjudicating guilt assesses court costs in the amount of $252.25. The bill
of costs reflects a total amount of $502.25. However, included in this assessment is attorney’s
fees totaling $250.00. When the attorney’s fees are subtracted from the total amount listed in the
bill of costs, the amount of court costs is $252.25.1 Because this is the same amount reflected in
the judgment and order of withdrawal, we conclude there is no error in the assessment of costs.
Accordingly, we overrule Appellant’s sole issue.


                                                   DISPOSITION

         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.

                                                                          GREG NEELEY
                                                                             Justice

Opinion delivered September 2, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           We subtract attorney’s fees from the amount listed in the bill of costs because the trial court found
Appellant indigent, and the record does not show that Appellant’s financial circumstances have materially changed.
Thus, there is no basis to support the imposition of attorney’s fees against Appellant. See TEX. CODE CRIM. PROC.
ANN. art. 26.04(p) (West Supp. 2014); Johnson v. State, 405 S.W.3d 350, 355 (Tex. App.—Tyler 2013, no pet.).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 2, 2015


                                         NO. 12-15-00116-CR


                                    FERNANDO ROMO ORTA,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0409-01)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.